Order entered February 26, 2013




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-12-00341-CR

                        ECKISS II, HARLEN ARTHUR, Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the 195th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. F09-33276-N

                                          ORDER
       The Court has before it the State’s February 22, 2013 motion for extension of time to file

tendered brief. The Court GRANTS the motion. State’s brief received by the Clerk of the Court

on February 22, 2013, is DEEMED FILED as of the date of this order.


                                                     /s/   DOUGLAS S. LANG
                                                           PRESIDING JUSTICE